Citation Nr: 9908987	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-34 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to disability compensation for loss of vision in 
the left eye under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) based on medical treatment performed by 
VA.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1952 to May 
1955.


The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDING OF FACT

The claim of entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for loss of vision in the 
left eye on the basis of VA medical treatment is not 
supported by cognizable evidence showing the claim to be 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for loss of vision in the 
left eye on the basis of VA medical treatment is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In May 1994, the veteran sought to establish service 
connection for glaucoma and cataracts on a direct basis.  The 
RO in August 1995 denied the claim and the veteran did not 
appeal the decision after being furnished written notice in 
August 1995.  In September 1995 he claimed that left eye 
surgery by VA in May or June 1993 resulted in loss of sight 
in the left eye.

VA outpatient treatment records show that in June 1992, the 
veteran had 20/50 visual acuity in both eyes but that it was 
reported as 20/100 in the left eye in October 1992 and he was 
to consider surgery.  In December 1992 a failing filter of 
the left eye was reported and in early 1993 he showed left 
eye cataract and finger counting ability at two feet.  

The record shows that in April 1993, the veteran was admitted 
to Temple VA Medical Center with the complaint of a six year 
history of failing vision in the left eye.  A clear corneal 
cataract extraction was performed.  The operative report is 
of record.  The diagnoses were cataract of the left eye and 
glaucoma of both eyes.  Post operative follow up as a 
outpatient in mid to late 1993 noted increased pressure with 
failure and an assessment of uncontrolled glaucoma with 
finger counting at two feet in the left eye reported in 
September 1993.  

In November 1993 a "YAG" procedure was performed on the 
left eye and an excellent response was indicated.  The 
veteran was assessed as stable in December 1993 and in 
January 1994 he was found to have increased inflammation and 
pressure and the assessment was "out of control".  Post 
"YAG" inflammation was reported.  On follow up in January 
1994 the assessment was of uncontrolled glaucoma of the left 
eye and a consult was obtained for another "YAG" procedure 
for the left eye.  The need for right eye filter in the near 
future was noted at the time.  

On a VA eye examination in October 1994, it was reported that 
glaucoma since the mid 1980's had been hard to control and 
the veteran had trabeculectomy in each eye and cataract 
removal from the left eye in 1993 with an implant.  It was 
reported that a pressure spike followed that required YAG 
laser treatment but he subsequently lost most of his vision 
in the left eye.  He had hand motion vision at one foot not 
improved with refraction.  The diagnosis included bilateral 
glaucoma difficult to control, status post trabeculectomy 
both eyes, loss of vision to hand motion at one foot in the 
left eye following an intraocular pressure spike in the post 
surgical period after cataract surgery in the left eye.  




The treatment record showed that in April 1994 the veteran 
was hospitalized twice at the Temple VA Medical Center.  He 
received a retrobulbar injection in the right eye because of 
uncontrolled pressure of glaucoma.  By history it was noted 
that the left eye had been treated in 1991.  The summary of 
his readmission later in April for right eye trabeculectomy 
noted that he had undergone trabeculectomy of the left eye 
and cataract extraction that failed with resultant high 
pressure with marked decrease in visual acuity in the left 
eye.  

In December 1996, a VA physician responding to the RO request 
for a medical opinion as to whether the veteran's loss of 
vision in the left eye was the result of VA surgery "in 
1994" or natural progression stated that all examination and 
surgical records pertaining to the veteran's claim had been 
reviewed carefully and that sections on glaucoma in 
referenced medical texts had been reviewed.  The physician 
stated that all references researched indicated that 
uncontrolled pressure in glaucoma may eventuate in total loss 
of vision in the affected eye and that the veteran's glaucoma 
was very difficult to control and much of the time the 
pressures were quite high.  

The physician observed that following the removal of the 
cataract from the left eye the veteran had a spike of 
pressure in that eye that caused further difficulty 
eventually necessitating YAG laser surgery and that the loss 
of vision progressed unabated so that he now had only hand 
motion at one foot distance in the left eye.  The physician 
opined that the treatment was an attempt to control 
intraocular pressure in the left eye that progressed unabated 
and that the progressive loss of vision was the result of the 
natural progress of the condition and not the result of the 
surgical treatment. 



Criteria

In Gardner v. Derwinski, the United States Court of Appeals 
for Veterans Claims (known as the United State Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") declared invalid the provisions of 38 C.F.R. 
§ 3.358(c)(3) (1994), requiring VA fault or accident prior to 
recovery under 38 C.F.R. § 1151.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), add'd sub nom., Gardner v. Brown, 5 
F.3d 1456 (Fed.Cir. 1993), Brown v. Gardner, 115 S.Ct. 552 
(1994).  The United States Supreme Court held that VA is not 
authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non negligent 
medical treatment, as was provided by 38 C.F.R. 
§ 3.358(c)(3).  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage contemplated by the Supreme 
Court's decision.  

In a memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of the Legal 
Counsel, U.S. Department of Justice, indicated that the 
Supreme Court's holding is read most accurately as excluding 
from coverage under § 1151 only those injuries that are 
"certain, or perhaps the very nearly certain, result of 
proper medical treatment."  In March 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358, in order to conform the 
regulations to the Supreme Court's decision.

As provided under 38 C.F.R. § 3.358(a), where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination, compensation 
will be payable for such additional disability.  

In determining that additional disability exists, the 
following considerations will govern: (1) The veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body part involved being considered 
separately.  



(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.  

(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve. Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance or natural progress 
of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  



Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  When the proximate cause of the injury 
suffered was the veteran's willful misconduct or failure to 
follow instructions, it will bar him (or her) from receipt of 
compensation hereunder except aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment...awarded under any of the laws 
administered by the Secretary of VA, and not the result of 
such veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of the veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of Pub. L. No. 104-204.

The purpose of the amendment is, in effect, to overrule the 
Supreme Court's decision in the Gardner case, which held that 
no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, § 1151 is amended as 
follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

However, these amendments apply only to claims filed on or 
after the effective date of the statute, October 1, 1997.  
Since the veteran's appeal was pending prior to this date, it 
continues to be subject to review under the prior statutory 
language and interpretation.  VAOPGCPREC 40-97 (O.G.C. Prec. 
40-97).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).





Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for entitlement to disability 
compensation under the provisions of 38 U.S.C.A. § 1151 is 
not well grounded and must be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health care 
professional and is not competent medical authority.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
his lay assertions in this instance cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well grounded claim.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The absence of cognizable evidence 
renders a veteran's claim not well grounded.  

The probative medical evidence is unfavorable.  It cannot be 
overlooked that the veteran received what can reasonably be 
regarded as comprehensive medical treatment from VA in the 
1990's for his left eye complaints in addition to care of 
bilateral glaucoma.  The contemporaneous record shows left 
eye surgery in 1993 was only temporarily successful in 
alleviating his vision problem on the left eye but that 
apparently in late 1993 laser surgery was performed but a 
pressure spike following that procedure led to loss of vision 
in the left eye.  

The Board must point out that the VA medical review in 1996 
appears to have been thorough and comprehensive in addressing 
the concerns over the medical treatment received for the left 
eye.  It was the examiner's opinion, in essence, that the VA 
medical care during the time period in question did not 
result in any additional disability.  It was the examiner's 
assessment that the left eye loss of vision was the result of 
natural progress of the uncontrolled glaucoma.  Although 
there appears to be some confusion regarding when surgery 
complained of was performed, the VA physician in 1996 
addressed the central question of the likelihood that the YAF 
laser surgery resulted in the loss of vision.  That question 
was answered in an opinion that referred to the veteran's 
history from treatment records and medical literature in 
arriving at a conclusion of no linkage between the medical 
treatment, specifically the laser surgery on the left eye, 
and the loss of vision in the left eye.  

A basic element necessary to well ground a claim such as the 
veteran's is the existence of additional disability as a 
result of VA medical treatment.  None of the probative 
medical evidence supports the veteran's belief.  The 
veteran's appeal sought to interpret what a VA surgeon meant 
in discussing the left eye history in April 1994 but this 
does not appear to rise to the level of an existing medical 
opinion supporting the veteran's assertion.  It is also 
significant that nothing in the operative reports appears to 
indicate damage to the optic nerve from any left eye surgery.  
The veteran appears to draw a conclusion he seeks rather than 
indicating the physician/surgeon he identified linked the 
loss of vision to VA surgery.

What is as noteworthy is that none of the records include an 
opinion of loss of vision in the left eye linked to VA 
medical treatment.  Therefore, the Board does not find that 
development is warranted in view of the failure of the 
evidence to establish a well grounded claim.  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu.  The veteran is clearly asserting facts 
beyond his competence.  King.  




Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's claim 
for entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 must be denied as not well 
grounded.  The record of the medical treatment in question 
was reviewed and it appears that due consideration was given 
to the veteran's assertion.  However, there is simply no 
probative evidence supporting his speculation that VA 
treatment resulted in a loss of left eye vision.  

The recent VA medical opinion offers a well reasoned 
explanation against that conclusion in finding the loss of 
vision resulted from natural progress of the glaucoma.  No VA 
surgery performed on the veteran's left eye was implicated in 
the loss of vision.  Compensation may not be paid under such 
circumstances.  38 C.F.R. § 3.358(b). 

Although the RO appears to have considered the claim on a 
different basis, the veteran has not been prejudiced by the 
Board's decision finding the claim not well grounded.  In 
considering the claim on the merits, the RO afforded the 
veteran's claim more consideration than it was due under the 
circumstances.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any probative 
medical evidence that has not already been obtained that 
would well ground his claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).

As the veteran's claim for compensation for loss of vision in 
the left eye under the provisions of 38 U.S.C.A. § 1151 based 
on medical treatment performed by VA is not well grounded, 
the doctrine of reasonable doubt is not applicable to his 
case.



ORDER

The veteran not having submitted evidence of a well grounded 
claim of entitlement to disability compensation for loss of 
vision in the left eye under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998) based on medical treatment 
performed by VA, the appeal is denied.



___________________________
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


